DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I, claims 22-31 and 38-41, in the reply filed on 1/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s cancellation of non-elected claims 32-37 is acknowledged.
Applicant’s addition of new claims 42-47 is acknowledged.
Claim 42 recites limitations from withdrawn, cancelled claim 32.  Therefore, claim 42 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 43 and 47 depend from claim 42 and are also withdrawn.
Claims 22-31, 38-41 and 44-46 are subject to examination at this time.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Allen, US Patent No. 5,904,504 (e.g. See col 1, ln 29–42 disclosing “Several disadvantages tend to result from applying the die attach adhesive by syringe. First, it is often difficult to control both the amount of adhesive dispensed and the bond line thickness (thickness of adhesive under the die). If too much of the adhesive is applied, adhesive may run up the sides of the die, potentially causing short circuiting and/or wire bonding problems. If too little adhesive is applied, the bond line thickness may be insufficient, resulting in poor bond strength.”)
	Okamoto et al., US Publication No. 2008/0233680 A1 (e.g. See para. [0004] disclosing “An uneven bond line resulting from non-uniform adhesive distribution can result in similar problems or in a combination of such problems. One of the most threatening problems a non-uniform distribution of adhesive can create is the formation of voids in the adhesive between the die and the die pad.”)
	Yu et al., US Publication No. 2012/0202300 A1 (e.g. See para. [0004] disclosing “If a width of the fillet is insufficient or the fillet is discontinuous, it is assumed that the quantity of die attach adhesive is insufficient.”).
	Simila, US Publication No. 2003/0183332 A1 (e.g. See bondline standoffs in figs. 1-12.)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-31, 38-41 and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 22 and 38:
	In claim 22, the limitation “where the second portion has a second vertical thickness different from the first vertical thickness” raises a issue of new matter in view of Applicant’s figs. 4A-4B.  In fig. 4A, the second portion of the adhesive (407) laterally offset from the die (403) appears to have a same thickness as the first portion of the adhesive (407) directly above the die (403).  In fig. 4B, at the edge region there is no adhesive (“Unfilled Gap”) so the adhesive has zero thickness.  	
	For the prosecution record, please indicate where support can be found for the limitation “where the second portion has a second vertical thickness different from the first vertical thickness”.
	Claim 38 recites the same limitation “where the second portion has a second vertical thickness different from the first vertical thickness” so the same rejection applies.


Regarding claim 46:
	In claim 46, the limitation “wherein the adhesive material comprises a bond layer that is thicker outside of a footprint of the semiconductor die than inside of the footprint of the semiconductor die” raises an issue of new matter in view of Applicant’s figs. 4A-4B.  The adhesive (407) appears to have a same thickness throughout.
	For the prosecution record, please indicate where support can be found for the limitation “wherein the adhesive material comprises a bond layer that is thicker outside of a footprint of the semiconductor die than inside of the footprint of the semiconductor die”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 45, the limitation “wherein the first portion of the adhesive material comprises a cavity” is indefinite in view of Applicant’s fig. 3.  There does not appear to be a cavity in the adhesive.  There is a stand-off disposed in the adhesive material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 22, 23, 27-31, 38-41, 44 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. US Publication No. 2014/0070407 A1 in view of Ciminelli et al., US Publication No. 2011/0080450 A1.

	Lee teaches:
22.  A semiconductor device comprising (see fig. 37C): 
	a lower multi-layer signal distribution structure (LSDS) (e.g. bottom 320+500+610) comprising: 
		a top LSDS side (e.g. upper side); 
		a bottom LSDS side (e.g. lower side); 
		a lateral LSDS side (e.g. left/right sides) that extends between the top LSDS side 	and the bottom LSDS side; and 
		an LSDS metal contact (e.g. bottom 542) on the top LSDS side; 
	a semiconductor die (150) comprising a top die side, a bottom die side bonded to the top LSDS side, and a lateral die side that extends between the top die side and the bottom die side; 	a mold material (430) that encapsulates at least a portion of the lateral die side and at least a portion of the top LSDS side, where the top die side (150) is not encapsulated by the mold material (430), and where the mold material (430) comprises: 
		a top mold side (e.g. upper side); 
		a bottom mold side (e.g. lower side) bonded to the top LSDS side; and 
		a lateral mold side (e.g. left/right sides) that extends between the top mold side 	and the bottom mold side; 
	a metal interconnect (360) that extends through the mold material (430) between the top mold side and the bottom mold side, where the metal interconnect (360) is coupled (740) to the LSDS metal contact (e.g. bottom 542); 
	an upper multi-layer signal distribution structure (USDS) (e.g. top 500+610) comprising: 
		a top USDS side (e.g. upper side); 
		a bottom USDS side (e.g. lower side) bonded to the top mold side (of 430) and to 	the top die side (of 150); 
		a lateral USDS (e.g. left/right sides) side that extends between the top USDS 	side and the bottom USDS side; and 
		a USDS metal contact (e.g. top 522) on the bottom USDS side and coupled to 	the metal interconnect (360); and 
	adhesive material (230) comprising: 
		a first portion directly vertically between the top die side (of 150) and the bottom 	USDS side (of bottom 320+500+610), where the first portion has a first vertical thickness (e.g. 	thickness of layer 230); and 
		a second portion laterally offset from the semiconductor die (of 150), where the 	second portion has a second vertical thickness (e.g  See the first and second 	interpretations below; also see the 35 USC 112 rejection above) different from the first 	vertical thickness.  See Lee at para. [0001] – [0227], figs. 1-42.

Regarding claim 22:
	In a first interpretation, Lee teaches the second portion has a second vertical thickness such as a thickness of zero in fig. 37C.
	In a second interpretation, the Ciminelli reference is being introduced.
	In an analogous art, Ciminelli teaches an “…adhesive bond-line thickness under the die is non-uniform due to the surface non-uniformity of a non-flat surface. This leads to non-uniform stress being exerted on the die which is higher in the regions under the die that have the thinnest adhesive bond line.”  See Ciminelli at para. [0065].
	It would have been obvious to one of ordinary skill in the art to recognize that in Lee the second vertical thickness of the adhesive material is “different from the first vertical thickness” because Ciminelli teaches thickness variations occur due to surface non-uniformity and regions under the die have the thinnest adhesive bond line.

	Lee further teaches:
23.  The semiconductor device of claim 22, where the adhesive material (230) comprises a laterally outmost end that is positioned laterally inward from the lateral USDS side (e.g. of top 500+610), fig. 37C.

27.  The semiconductor device of claim 22, comprising a conductive bump (e.g. portion 542 directly above 120 and below 150) directly vertically between the lower die side (150) and the upper LSDS side (bottom 320+500+610), fig. 37C.

28.  The semiconductor device of claim 22, where: 
	the upper multi-layer signal distribution structure comprises an upper organic material (e.g. layer 610 is epoxy, para. [0108]); and 
	the lower multi-layer signal distribution structure comprises a lower organic material (e.g. layer 610 is epoxy, para. [0108]).

29.  The semiconductor device of claim 22, where: 
	the upper multi-layer signal distribution structure (top 500+610) comprises a second USDS metal contact (e.g. top 542) on the top USDS side and positioned directly vertically above the semiconductor die (150); and 
	the lower multi-layer signal distribution structure (bottom 320+500+610) comprises a second LSDS metal contact (e.g. bottom 522 on left side of 130) on the bottom LSDS side and positioned directly vertically below the semiconductor die (150), fig. 37C.

30.  The semiconductor device of claim 22, wherein the mold material (430) encapsulates around the metal interconnect (360), fig. 37C.

31.  The semiconductor device of claim 22, wherein the lateral LSDS side (of bottom 320+500+610), the lateral mold side (of 430), and the lateral USDS side (of top 500+610) are coplanar, fig. 37C.

Regarding claim 38:
	Lee and Ciminelli teach the limitations as applied to claim 22 above.

Regarding claim 39:
	Lee teaches the limitations as applied to claim 23 above.

Regarding claim 40:
	Ciminelli further teaches:
40.  The method of claim 38, wherein the adhesive material comprises a bond layer that is thicker outside of a footprint of the semiconductor die than inside of the footprint of the semiconductor die (e.g. “This leads to non-uniform stress being exerted on the die which is higher in the regions under the die that have the thinnest adhesive bond line.”  See Ciminelli at para. [0065].)

Regarding claim 41:
	Ciminelli further teaches:
41.  The method of Claim 38, wherein the first portion of the adhesive material is non-uniform.
(e.g. “…adhesive bond-line thickness under the die is non-uniform due to the surface non-uniformity of a non-flat surface. This leads to non-uniform stress being exerted on the die which is higher in the regions under the die that have the thinnest adhesive bond line.”  See Ciminelli at para. [0065].

Regarding claim 44:
	Ciminelli teaches the limitations as applied to claim 41 above.

Regarding claim 46:
	Ciminelli teaches the limitations as applied to claim 40 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee with the teachings of Ciminelli because “Maintaining the flatness of the die attach surface is beneficial because high stress is induced on the die when it is mounted to a surface that has poor flatness…It can also occur during die attach adhesive cure and even in use, because the adhesive bond-line thickness under the die is non-uniform due to the surface non-uniformity of a non-flat surface. This leads to non-uniform stress being exerted on the die which is higher in the regions under the die that have the thinnest adhesive bond line.”  See Ciminelli at para. [0065].


Claims 22, 25, 27-31, 38, 40, 41, 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama, US Publication No. 2010/0252937 in view of Ciminelli et al., US Publication No. 2011/0080450 A1.

	Uchiyama teaches:
22.  A semiconductor device comprising (see fig. 2B): 
	a lower multi-layer signal distribution structure (LSDS) (117) comprising: 
		a top LSDS side (e.g. upper side); 
		a bottom LSDS side (e.g. lower side); 
		a lateral LSDS side (e.g. left/right sides) that extends between the top LSDS side 	and the bottom LSDS side; and 
		an LSDS metal contact (e.g. metallization in layer 56) on the top LSDS side; 
	a semiconductor die (95, 96) comprising a top die side, a bottom die side bonded to the top LSDS side, and a lateral die side that extends between the top die side and the bottom die side; 	
	a mold material (98) that encapsulates at least a portion of the lateral die side and at least a portion of the top LSDS side, where the top die side (95, 96) is not encapsulated by the mold material (98), and where the mold material (98) comprises: 
		a top mold side (e.g. upper side); 
		a bottom mold side (e.g. lower side) bonded to the top LSDS side; and 
		a lateral mold side (e.g. left/right sides) that extends between the top mold side 	and the bottom mold side; 
	a metal interconnect (111-115) that extends through the mold material (98) between the top mold side and the bottom mold side, where the metal interconnect (111-115) is coupled to the LSDS metal contact (e.g. metallization in layer 56); 
	an upper multi-layer signal distribution structure (USDS) (25) comprising: 
		a top USDS side (e.g. upper side); 
		a bottom USDS side (e.g. lower side) bonded to the top mold side (of 98) and to 	the top die side (of 95, 96); 
		a lateral USDS (e.g. left/right sides) side that extends between the top USDS 	side and the bottom USDS side; and 
		a USDS metal contact (e.g. 111A-115A) on the bottom USDS side and coupled 	to the metal interconnect (111-115); and 
	adhesive material (94) comprising: 
		a first portion directly vertically between the top die side (of 95, 96) and the 	bottom USDS side (of bottom 25), where the first portion has a first vertical thickness 	(e.g. thickness of layer 94); and 
		a second portion laterally offset from the semiconductor die (of 95, 96), where the 	second portion has a second vertical thickness (e.g  thickness of layer 94; also see 35 USC 112 rejection above)…  See Uchiyama at para. [0001] – [0217], figs. 1-4. 
	
	Uchiyama is silent the second vertical thickness of the adhesive material is “different from the first vertical thickness”.  
	In an analogous art, Ciminelli teaches an “…adhesive bond-line thickness under the die is non-uniform due to the surface non-uniformity of a non-flat surface. This leads to non-uniform stress being exerted on the die which is higher in the regions under the die that have the thinnest adhesive bond line.”  See Ciminelli at para. [0065].
	It would have been obvious to one of ordinary skill in the art to recognize that in Uchiyama the second vertical thickness of the adhesive material is “different from the first vertical thickness” because Ciminelli teaches thickness variations occur due to surface non-uniformity and regions under the die have the thinnest adhesive bond line.

25.  The semiconductor device of claim 22, wherein the upper multi-layer signal distribution structure (25) comprises a lower side metal (111A-115A) in direct contact with the first portion of the adhesive material (94), fig. 2B.

27.  The semiconductor device of claim 22, comprising a conductive bump (121-124) directly vertically between the lower die side (95, 96) and the upper LSDS side (117), fig. 2B.

28.  The semiconductor device of claim 22, where: the upper multi-layer signal distribution structure comprises an upper organic material; and the lower multi-layer signal distribution structure comprises a lower organic material (e.g. layers 57 and 58 comprise epoxy at para. [0160] – [0196])

29.  The semiconductor device of claim 22, where: 
	the upper multi-layer signal distribution (25) structure comprises a second USDS metal contact (e.g. metallization in topmost layer 25 directly below 15, 16) on the top USDS side and positioned directly vertically above the semiconductor die (95, 96); and 
	the lower multi-layer signal distribution structure (117) comprises a second LSDS metal contact (e.g. metallization between layer 57/58) on the bottom LSDS side and positioned directly vertically below the semiconductor die (95, 96), fig. 2B.

30.  The semiconductor device of claim 22, wherein the mold material (98) encapsulates around the metal interconnect (111-115), fig. 2B.

31.  The semiconductor device of claim 22, wherein the lateral LSDS side (of 117), the lateral mold side (of 98), and the lateral USDS side (of 25) are coplanar, fig. 2B.

Regarding claim 38:
	Uchiyama and Ciminelli teach the limitations as applied to claim 22 above.

Regarding claim 40:
	Ciminelli further teaches:
40.  The method of claim 38, wherein the adhesive material comprises a bond layer that is thicker outside of a footprint of the semiconductor die than inside of the footprint of the semiconductor die (e.g. “This leads to non-uniform stress being exerted on the die which is higher in the regions under the die that have the thinnest adhesive bond line.”  See Ciminelli at para. [0065].)

Regarding claim 41:
	Ciminelli further teaches:
41.  The method of Claim 38, wherein the first portion of the adhesive material is non-uniform.
(e.g. “…adhesive bond-line thickness under the die is non-uniform due to the surface non-uniformity of a non-flat surface. This leads to non-uniform stress being exerted on the die which is higher in the regions under the die that have the thinnest adhesive bond line.”  See Ciminelli at para. [0065].

Regarding claim 44:
	Ciminelli teaches the limitations as applied to claim 41 above.

Regarding claim 46:
	Ciminelli teaches the limitations as applied to claim 40 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Uchiyama with the teachings of Ciminelli because “Maintaining the flatness of the die attach surface is beneficial because high stress is induced on the die when it is mounted to a surface that has poor flatness…It can also occur during die attach adhesive cure and even in use, because the adhesive bond-line thickness under the die is non-uniform due to the surface non-uniformity of a non-flat surface. This leads to non-uniform stress being exerted on the die which is higher in the regions under the die that have the thinnest adhesive bond line.”  See Ciminelli at para. [0065].


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ciminelli, as applied to claim 22, in further view of Attarwala, US Publication No. 2004/0195701 A1.

Regarding claim 24:
Lee teaches all the limitations of claim 22 above, and further teaches the first portion of the adhesive material (230) comprises epoxy at para. [0072].
	Lee is silent the adhesive material comprises a thermally conductive material.
	In an analogous art, Attarwala teaches a chip is secured using conventional materials such as a die attach adhesive (32), preferably a thermally conductive, dielectric epoxy.  See Attarwala at para. [0090].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee with teachings of Attarwala because a thermally conductive, dielectric epoxy is a preferred, conventional adhesive material.  See Attarwala at para. [0090].


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Ciminelli, as applied to claim 22, in further view of Attarwala, US Publication No. 2004/0195701 A1.

Regarding claim 24:
Uchiyama teaches all the limitations of claim 22 above, but is silent the adhesive material comprises a thermally conductive material.
	In an analogous art, Attarwala teaches a chip is secured using conventional materials such as a die attach adhesive (32), preferably a thermally conductive, dielectric epoxy.  See Attarwala at para. [0090].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Uchiyama with teachings of Attarwala because a thermally conductive, dielectric epoxy is a preferred, conventional adhesive material.  See Attarwala at para. [0090].


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ciminelli, as applied to claim 22, in further view of Kim, US Publication No. 2014/0042608 A1.

Regarding claim 26:
	Lee teaches all the limitations of claim 22 above, and further teaches the metal interconnect has a quadrilateral shape.
	Lee does not expressly teach a metal interconnect having a shape with a greater width near the top or specifically:
	wherein the metal interconnect comprises a first interconnect portion comprising a first lateral width, and second interconnection portion that is vertically higher than the first interconnect portion and comprises a second lateral width that is greater than the first lateral width.
	In an analogous art, Kim teaches:
	(see fig. 5 and 9) wherein the metal interconnect (512) comprises a first interconnect portion (bottom portion of 512) comprising a first lateral width, and second interconnection portion (upper portion of 512) that is vertically higher than the first interconnect portion and comprises a second lateral width (e.g. upper portions of 512 is wider) that is greater than the first lateral width.  See Kim at para. [0078] – [0096], 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee with the teachings of Kim because it is within the general skill of a worker in the art to select favorite shape (e.g. a shape with a greater width near the top) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  
Because the criticality of the particular shape of the metal interconnect has not been presented with persuasive evidence, the shape is considered a matter of choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04, IV(B).

	
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Ciminelli, as applied to claim 22, in further view of Kim, US Publication No. 2014/0042608 A1.

Regarding claim 26:
	Uchiyama teaches all the limitations of claim 22 above, and further teaches the metal interconnect has a quadrilateral shape.
	Uchiyama does not expressly teach a metal interconnect having a shape with a greater width near the top or specifically:
	wherein the metal interconnect comprises a first interconnect portion comprising a first lateral width, and second interconnection portion that is vertically higher than the first interconnect portion and comprises a second lateral width that is greater than the first lateral width.
	In an analogous art, Kim teaches:
	(see fig. 5 and 9) wherein the metal interconnect (512) comprises a first interconnect portion (bottom portion of 512) comprising a first lateral width, and second interconnection portion (upper portion of 512) that is vertically higher than the first interconnect portion and comprises a second lateral width (e.g. upper portions of 512 is wider) that is greater than the first lateral width.  See Kim at para. [0078] – [0096], 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Uchiyama with the teachings of Kim because it is within the general skill of a worker in the art to select favorite shape (e.g. a shape with a greater width near the top) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  
Because the criticality of the particular shape of the metal interconnect has not been presented with persuasive evidence, the shape is considered a matter of choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04, IV(B).


Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ciminelli, as applied to claim 22 and 44 above, in further view of Cherukuri et al., US Publication No. 2005/0212109 A1.

Regarding claim 45:
	Lee and Ciminelli teach all the limitations of claim 22 above, but do not expressly teach wherein the first portion of the adhesive material comprises a cavity.
	In an analogous art, Cheruki teaches (see fig. 4) a first portion of an adhesive material (45) comprises a cavity (e.g. cavity occupied by standoffs 41).  See Cheruki at para. [0031] – [0033]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee with the teachings of Cheruki because “The use of aluminum or other metal islands as spacers offers additional advantages in providing increased thermal conductivity to dissipate and spread heat through the chip stack…Stacked chip devices having metal island standoffs which have been deposited and etched provide a uniform and fixed space between chips, and the assembly provides a firm bonding surface.”  See Cheruki at para. [0032] – [0033].


Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama in view of Ciminelli, as applied to claim 22 and 44 above, in further view of Cherukuri et al., US Publication No. 2005/0212109 A1.

Regarding claim 45:
	Uchiyama and Ciminelli teach all the limitations of claim 22 above, but do not expressly teach wherein the first portion of the adhesive material comprises a cavity.
	In an analogous art, Cheruki teaches (see fig. 4) a first portion of an adhesive material (45) comprises a cavity (e.g. cavity occupied by standoffs 41).  See Cheruki at para. [0031] – [0033]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Uchiyama with the teachings of Cheruki because “The use of aluminum or other metal islands as spacers offers additional advantages in providing increased thermal conductivity to dissipate and spread heat through the chip stack…Stacked chip devices having metal island standoffs which have been deposited and etched provide a uniform and fixed space between chips, and the assembly provides a firm bonding surface.”  See Cheruki at para. [0032] – [0033].
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
11 April 2022